 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 337 
In the House of Representatives, U. S., 
 
April 29, 2009 
 
RESOLUTION 
Supporting the observance of National Child Abuse Prevention Month, and for other purposes. 
 
 
Whereas, according the most recent annual estimates, State and local child protective services investigated nearly 5,800,000 children in the United States who were reported to be abused or neglected in 2007;  
Whereas, according the most recent annual estimates, 1,760 children died in the United States in 2007 from abuse and neglect;  
Whereas, according the most recent annual estimates, 794,000 children in the United States were confirmed by protective services as being victims of child maltreatment in 2007;  
Whereas 59 percent of the children were classified as victims of child neglect;  
Whereas 4.2 percent of the children were classified as victims of psychological maltreatment;  
Whereas 7.6 percent of the children were classified as victims of sexual abuse;  
Whereas 10.8 percent of the children were classified as victims of physical abuse;  
Whereas 1 percent of the children were classified as victims of medical maltreatment;  
Whereas 13.1 percent of the children were classified as victims of multiple maltreatments;  
Whereas more than three-quarters of the children who died due to child abuse and neglect were younger than four years old;  
Whereas these figures represent only reported cases of abuse, many cases are not reported to police or social services;  
Whereas child abuse and neglect have great long-term costs for children, families, and society which timely and effective community-based prevention services can reduce, improving the lives and prospects of thousands of children and families; and  
Whereas observing National Child Abuse Prevention Month during the month of April provides a special opportunity to raise awareness about the serious threat that child abuse and neglect poses to our Nation’s children: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the observance of National Child Abuse Prevention Month in order to increase awareness of child maltreatment and encourage individuals and communities to support children and families;  
(2)recognizes and applauds the national and community organizations for their work in promoting awareness about child maltreatment including identifying risk factors and developing prevention strategies; and  
(3)urges families and individuals to report abuse or get help by calling the National Child Abuse Hotline at 1–800–4–A–Child (1–800–422–4453).  
 
Lorraine C. Miller,Clerk. 
